    CASE 0:17-cv-03058-SRN-HB Document 98 Filed 10/24/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


BROCK FREDIN,
                                                Case No. 17-CV-3058
                     Plaintiff,

     --against--

LINDSEY MIDDLECAMP


                     Defendants.




BROCK FREDIN,
                                                Case No. 18-CV-466
                     Plaintiff,

     --against--

GRACE MILLER,                                   MEET AND CONFER STATEMENT
CATHERINE SCHAEFER


                     Defendants.



    I, BROCK FREDIN, proceeding pro se, hereby certify that:

    I met and conferred with opposing parties by:

    1.   On October 12, 2019 I emailed in reference to this limited discovery request
    2.   On October 13, 2019 Attorney K. Jon Breyer responded.
    3.   On October 14, 2019 I emailed a copy of this motion.
    4.   On October 14, 2019 I emailed in reference to this limited discovery request brief.
    5.   On October 14, 2019 Attorney Adam C. Ballinger responded.


    Discussing the following motion:
      CASE 0:17-cv-03058-SRN-HB Document 98 Filed 10/24/19 Page 2 of 2



       MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S RENEWED
       MOTION FOR LIMITED DISCOVERY AND LEAVE TO MODIFY THE
       OCTOBER 15, 2019 NON-DISPOSITIVE MOTION DEADLINE (name of motion
       discussed).

       As a result of the meet-and-confer, the parties:
       (Check the box that applies.)

       R Do not agree on the resolution of any part of the motion.

          Agreed on all or part of the motion and request that the Court incorporate the
          following agreement in an order:




Dated: October 24, 2019


                                                     s/ Brock Fredin
                                                     ______________________________
                                                     Brock Fredin
                                                     Milwaukee, WI
                                                     (612) 424-5512 (tel.)
                                                     brockfredinlegal@icloud.com
                                                     Plaintiff, Pro Se


Note: All parties filing the motion must date and sign the Meet-and-Confer Statement and
provide their mailing address and telephone number. Attach additional sheets of paper as
necessary. The Meet-and Confer Statement must be served on each party, together with the
documents required under LR 7.1(b)-(c).
